IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 42600 & 42959

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 669
                                               )
       Plaintiff-Respondent,                   )   Filed: October 21, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ROBERT ALLAN ARMFIELD,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and sentence of ten years, with a minimum period of
       confinement of five years, for felony domestic violence, affirmed; appeal from
       order denying I.C.R. 35 motion for reduction of sentence, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Robert Allan Armfield pled guilty to felony domestic violence. I.C. §§ 18-918(2) and
18-903(a). In exchange for his guilty plea, additional charges were dismissed including an
allegation that he was a persistent violator. The district court sentenced Armfield to a unified
term of ten years, with a minimum period of confinement of five years. Armfield filed an
I.C.R. 35 motion, which the district court denied. Armfield appeals.




                                               1
       In Docket No. 42600, Armfield asserts that his sentence is excessive. Sentencing is a
matter for the trial court’s discretion.    Both our standard of review and the factors to be
considered in evaluating the reasonableness of the sentence are well established and need not be
repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct.
App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State
v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length
of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726,
170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record in this
case, we cannot say that the district court abused its discretion.
       In Docket No. 42959, Armfield appealed, asserting that the district court erred in denying
his Rule 35 motion for reduction of sentence. In his brief on appeal, Armfield acknowledges that
no additional information was submitted in support of his Rule 35 and, therefore, waives this
issue on appeal. Accordingly, we do not address this issue and Armfield’s appeal is dismissed.
       Therefore, Armfield’s judgment of conviction and sentence are affirmed and the appeal
from his Rule 35 motion is dismissed.




                                                  2